                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT of TEXAS                                     NOV    2 0 2018
                                 SAN ANTONIO DIVISION                                     cUDTRER
BRADLEY BARTON, TDCJ # 1680744,                    §
                                                   §
                 Plaintiff                         §
                                                   §               Civil Action
v.                                                 §           No. SA-18-CA-1 19-OG
                                                   §
D. BUCKNER, ET AL.,                                §
                                                   §
                 Defendants                        §

                        MEMORANDUM DECISION
      Before the Court are Plaintiff Bradley Barton's Amended 42 U.S.C.              §   1983   civil Rights

Complaint (Docket Entry #6) and Defendant Calvin Page's Motion for Summary Judgment Limited

to Exhaustion of Administrative Remedies (Entry # 16).

                                                   I.

      When he filed his Complaint, Barton was in the custody of the Texas Department of Criminal

Justice (TDCJ) Connally Unit where he was assigned to administrative segregation. Barton's

Complaint alleged that he was a former Blood gang-member, and gang-members at the Connally

Unit threatened his life for leaving the gang. Barton requested transfer to another unit for his safety,

however the TDCJ State Classification Committee (SCC) denied him transfer because Barton was

in administrative segregation and no longer in the general population. Barton sued the SCC claiming

his current classification and assignment to the Connally Unit was cruel and unusual in violation of

his Eighth Amendment rights. Barton also alleged the Connally Unit failed to accommodate his

Muslim dietary needs or let him attend Muslim services in violation ofhis rights under the Religious

Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.         §   2000cc,   et seq.    Barton sues

Connally Unit Senior Chaplain Calvin Page, Senior Warden Ronald Givens, TDCJ Executive
Director Brian Collier, and the SCC seeking damages and injunctive relief ordering him transferred

to a different unit.

                                                    II.

      A case becomes moot "when the issues presented are no longer 'live' or the parties lack a

legally cognizable interest in the outcome." US. Parole Comm 'n v. Geraghly, 445 U.S. 388, 396,

100 S. Ct. 1202, 63 L. Ed. 2d 479 (1980). Under the RLUIPA the only relief available is injunctive

or declaratory relief. See Sossamon    v.   State of Texas, 560 F.3d 316, 329-31 (5th Cir. 2009). The

record shows Barton has since been transferred to the TDCJ Estelle Unit in Huntsville, Texas (see

Entry # 23), and thus his claims under the RLUIPA and for injunctive relief generally are moot.

      In Coleman v. Lincoln Parish Detention Center, 858 F.3d 307(5th Cir. 2017), the Fifth Circuit

dismissed comparable religious claims explaining as follows:

              By the time [plaintiff] filed his original complaint, he had been transferred
          from the Lincoln Detention Center ("LPDC") to the Jefferson Parish Detention
          Center. That transfer mooted his claims for declaratory and injunctive relief
          under the Religious Land Use and Institutionalized Persons Act ("RLUIPA"), and
          the possibility of his transfer back to the LPDC is too speculative to warrant
          relief. In addition, RLUIPA does not authorize a private cause of action for
          compensatory or punitive damages against the appellees in their individual or
          official capacities.

              As for [plaintiff's] claim that his right to exercise his religion freely under the
          First Amendment was violated because he was not allowed to attend Jumu'ah
          prayer services, he has failed to allege any details regarding the circumstances of
          the denial of Jumu'ah prayer services (e.g., the regulation or policy) that would
          allow a court to evaluate the claims besides the bare allegations that he was not
          able to attend. Thus, the district court did not err in dismissing that claim.

(footnotes omitted). Barton's transfer renders his RLUIPA claims concerning conditions at the

Connally Unit moot. Id.




                                                   -2-
     Barton has not sought relief under the First Amendment, however his religious claims are

vague and conclusory and fail to present facts that would show his diet or denying him access to

prayer services while at the Connally Unit violated his First Amendment rights. See id.

     Moreover, Barton's claim his classification and assignment to the Connally Unit violates his

Eighth Amendment rights entitling him to injunctive relief and a transfer is also moot, because the

injunctive relief he sought is no longer available. See Herman v. Holiday, 238 F.3d 660, 665 (5th

Cir. 2001) (plaintiff' s transfer rendered declaratory and injunctive relief moot).

                                                  III.

     The only claim that is not moot is Barton's claim for damages relating to his Eighth

Amendment claim that his prior custody at the Connally Unit was cruel and unusual. However this

claim shall be dismissed pursuant to 28 U.S.C.    §   191 5(e)(2)(B)(i)-(ii) and 191 5A(b)( 1) for failure

to state a non-frivolous civil rights claim.

      Sections 191 5(e)(2)(B)(i)-(ii) and 191 5A(b)( 1) require this Court to screen an IFP or prisoner's

complaint, and dismiss the complaint if the court determines it is frivolous or malicious or fails to

state a claim on which relief may be granted. An action is frivolous where there is no arguable legal

or factual basis for the claim. Neitzke v. Williams, 490 U.S. 319, 325, 109 S. Ct. 1827, 104 L. Ed.

2d 338 (1989). A complaint is legally frivolous when it is based on an indisputably meritless legal

theory. Id. To state a claim pursuant to Fed. R. Civ. P. 12(b)(6), "a complaint must contain

sufficient factual matter, accepted as true, 'to state a claim to relief that is plausible on its face."

Ashcrofi v. Iqbal, 556 U.S. 662, 678, 129 5. Ct. 1937, 173 L. Ed. 2d 868 (2009). The "[f]actual

allegations must be enough to raise a right to relief above the speculative level," and "labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do." Bell At!.


                                                  -3-
Corp.   v.   Twombly, 550 U.S. 544, 555-56, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). A

conclusory complaint, one that fails to state material facts, may be dismissed as frivolous, see e.g.

Wilson v. Budney, 976 F.2d 957, 958 (5th Cir. 1992), Moody v. Baker, 857 F.2d 256, 257 (5th Cir.),

cert. denied, 488 U.S. 985 (1988), or for failure to state a claim, see Rios v. City ofDelRio, 444 F.3d

417, 426 (5th Cir.), cert. denied, 549 U.S. 825 (2006).

        Under the Eighth Amendment, a prison official may be liable for deliberate indifference to

prison health and safety conditions only if he knows an inmate faces a substantial risk of serious

harm, and disregards that risk by failing to take reasonable measures to abate it. Farmer v. Brennan,

511 U.S. 825, 847, 114 S. Ct. 1970, 128 L. Ed. 2d 811(1994). Negligence is not a basis for a civil

rights action under    §   1983. See Daniels   v.   Williams, 474 U.S. 327, 329-336, 106 5. Ct. 662, 88 L.

Ed. 2d 662 (1986).         Article III of the Constitution requires that to proceed in federal court a

complaint must allege an injury. O'Shea v. Littleton, 414 U.S. 488,493-95, 94 5. Ct. 669, 38 L. Ed.

2d 674(1974). Furthermore, 42 U.S.C.           § I 997e(e)   states "[n]o Federal civil action may be brought

by a prisoner.. . for mental or emotional injury suffered while in custody without a prior showing

of physical injury."

        The documents annexed to Barton's Complaint show that following previous altercations, the

Connally Unit authorities assigned Barton to administrative segregation where he had an individual

cell and was escorted by officers when he left his cell. Barton's concern for his safety was by his

own account merely speculative. See Twombly, 550 U.S. at 555 (speculative allegations not

sufficient to present a claim). Barton failed to show the TDCJ authorities were deliberately

indifferent to a substantial risk of serious harm; he merely disagreed with the SCC's risk assessment

and the measures taken to protect him. Moreover, Barton has not alleged he suffered any injury after


                                                        -4-
his transfer to administrative segregation at the Connally Unit. The facts presented by Barton fail

to present any basis for an Eighth Amendment claim.

     Furthermore, Barton has no due process claim. A prisoner's classification and housing

assignment are committed to the discretion of the prison authorities and therefore prison authority's

classification decisions are not subject to due process challenges. See Pichardo      v.   Kinker, 73 F.3d

612, 613 (5th Cir. 1996) (citing Sandin     v.   Conner, 515 U.S. 472, 483-87, 115 S. Ct. 2293, 132 L.

Ed. 2d 418 (1995)).

                                                     Iv.

     Defendant Page moves for summary judgment contending the record shows Barton failed to

exhaust his administrative remedies as required by 28 U.S.C.        §   1997e(a), and therefore Barton's

claims should be dismissed.

     A party is entitled to summary judgment pursuant to Fed. R. Civ. P. 56(c) where the record

shows there is no genuine issue of material fact and the movant is entitled to judgment as a matter

oflaw. A party against whom summary judgment is sought may not rest on the allegations or denials

of his pleadings, but must come forward with sufficient evidence to demonstrate a "genuine issue

for trial." Anderson   v.   Liberty Lobby, Inc., 477 U.S. 242, 248, 106 5. Ct. 2505, 91 L. Ed. 2d 202

(1986). A dispute concerning a material fact is "genuine" and sufficient to overcome a summary

judgment motion "if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Id. When presented with a motion for summary judgment, a plaintiff must

present evidence in support of his claims, and incompetent, subjective, or conclusory sworn

allegations are not sufficient to meet this burden. See Hall v. Thomas, 190 F. 3d 693, 696 (5th Cir.

1999) ("[a prisoner's] subjective complaints, unsupported by evidence, are insufficient to defeat
   summaiy judgment"); Marshall v. East Carroll Parish Hosp. Serv. Dist., 134 F. 3d 319,324(5th

Cir. 1998) (affidavits stating legal conclusions without reference to material facts are not competent);

Orthopedic &Sportslnjury Clinic v. WangLab., Inc., 922 F. 2d 220,225 (5th Cir. 1991) (affidavits

setting forth "ultimate or conclusory facts and conclusions of law" not competent). Summary

judgment may be granted "against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will bear the burden

of proof at trial." Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91     L. Ed. 2d 265

(1986).

      Section 1997e(a) provides that:

          No action shall be brought with respect to prison conditions under section 1983
          of this title, or any other Federal law, by a prisoner confined in any jail, prison,
          or other correctional facility until such administrative remedies as are available
          are exhausted.

      Section 1 997e(a) requires administrative exhaustion regardless of the relief sought as long as

the grievance tribunal has authority to take some responsive action. Booth v. Churner, 531 U.S. 731,

740-41, 121 S. Ct. 1819, 149 L. Ed. 2d 958 (2001). Section 1997e(a)'s "exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S.

516, 532, 122 5. Ct. 983, 152 L. Ed. 2d 12 (2002). To exhaust administrative remedies, prisoners

must properly exhaust their institutional administrative remedies in conformance with those

procedures adopted by the particular institution before bringing suit. Woodfordv. Ngo, 548 U.S. 81,

93-95, 126 S. Ct. 2382, 165 L. Ed. 2d 368 (2006). The plain language of the statute requires
exhaustion of administrative remedies before bringing suit. See Gonzalez v. Seal, 702 F.3d 785,788

(5th Cir. 2012).

      TDCJ has adopted a two-step grievance procedure. Wright v. Hollingsworth, 260 F.3d 357,

358 (5th Cir. 2001). Pursuant to this procedure, a prisoner may file a step-i grievance within fifteen

days of the incident complained of to be addressed by the warden. If the grievance is denied, the

prisoner may appeal to step-2 which is addressed by the TDCJ regional grievance director.

      Defendant filed copies of Barton's grievances submitted from January 1,2016 to May29, 2018

which show Barton did not file a step-2 grievance regarding his religious claims before bringing suit,

and he failed to receive a response to his step-2 grievance regarding his Eighth Amendment

classification claim until after filing suit, and thus he failed to exhaust his administrative remedies

before filing suit.

      In response to Defendant's Summary Judgment Motion, Barton contends he attempted to

exhaust his remedies relating to his religious claims by submitting a step-2 that was never filed by

the TDCJ authorities. Barton fails to present facts in support of this allegation, such as when it was

submitted, how it was submitted, what issues it raised, etc. Barton also fails to submit a copy of the

step-2 he purportedly submitted. Conclusory allegations of this sort are not sufficient to present a

material issue of fact sufficient to overcome summary judgment.

      Barton also contends his religious claims were exhausted as of May 30, 2018. However this

was after the filing of his Amended Complaint, filed March 22, 2018, raising the religious issues,

and thus he failed to exhaust his administrative remedies before seeking civil rights relief.




                                                 -7-
     Defendant's evidence shows Barton failed to exhaust administrative remedies before bringing

suit, and thus Barton's claims shall be dismissed for failure to exhaust administrative remedies as

required by § 1997e(a).

                                                  V.

     Accordingly, Plaintiff Barton's claims under the Religious Land Use and Institutionalized

Persons Act and his claims for declaratory and injunctive relief generally are DISMISSED

WITHOUT PREJUDICE as moot; Barton's Eighth Amendment claim for damages challenging

his classification is DISMISSED WITH PREJUDICE pursuant to                §   1915(e)(2)(B)(i)-(ii) and

191 5A(b)( 1) for failure to state a non-frivolous claim; and, in addition or the alternative, Defendant

Page's Motion for Summary Judgment Limited to Exhaustion of Administrative Remedies (Entry

# 16) is GRANTED, and Barton's § 1983 Complaint is DISMISSED for failure to exhaust

administrative remedies. All other pending motions are DENIED as moot.

     DATED:                    1,3       ,2018
                  NO"


                                                              ORLANDO L. GARCIA
                                                          Chief United States District Judge




                                                 -8-
